Citation Nr: 1046882	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  05-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a dental condition, 
claimed as secondary to service-connected diabetes mellitus, type 
II. 

4.  Whether new and material evidence had been received to reopen 
a claim for service connection for degenerative joint disease 
(DJD) of both knees.  

5.  Entitlement to an initial disability rating greater than 30 
percent for post traumatic stress disorder (PTSD) from January 
22, 2004, until November 17, 2008, and to rating greater than 70 
percent thereafter.  

6.  Entitlement to an increased rating for diabetes mellitus, 
type II, rated 20 percent disabling. 

7.  Entitlement to an initial rating in excess of 10 percent for 
diabetic peripheral neuropathy of the left lower extremity.  

8.  Entitlement to an initial rating in excess of 10 percent for 
diabetic peripheral neuropathy of the right lower extremity.  

9.  Entitlement to an initial rating in excess of 10 percent for 
diabetic peripheral neuropathy of the left upper extremity. 

10.  Entitlement to an initial rating in excess of 10 percent for 
diabetic peripheral neuropathy of the right upper extremity.  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran served on active duty from July 1966 to February 
1969.  He received numerous awards, including the Purple Heart, 
the Combat Infantry Badge, the Vietnam Service Medal and the 
Vietnam Campaign Medal.  He served in Vietnam from December 1967 
to September 1968. 

For reasons which will become clear, the extended procedural 
history of this case must be set forth.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and August 2004 rating decisions 
of the Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In the July 2004 rating decision, the RO granted service 
connection for PTSD and assigned an initial 10 percent rating, 
both effective from January 22, 2004.  Service connection was 
denied for hypertension and for degenerative joint disease (DJD) 
of both knees but adjudication of claims for service connection 
for hearing loss and tinnitus was deferred.  An August 2004 
rating decision denied service connection for bilateral hearing 
loss and tinnitus.  

After filing a March 2005 notice of disagreement (NOD), two 
separate statements of the case (SOCs) were issued in July 2005 
which addressed the initial 10 percent rating for PTSD and 
denials of service connection for hypertension, hearing loss, and 
tinnitus.  The appeal was perfected by filing a substantive 
appeal (via VA Form 9) in August 2005.  

In December 2005 a copy of the Veteran's claim file was provided 
to his attorney, at the attorney's request.  

The Veteran and his wife testified at a March 2006 hearing before 
a Decision Review Officer.  A transcript of that hearing is on 
file.  

In May 2006, the RO increased the disability rating for PTSD to 
30 percent, effective January 22, 2004.  The Veteran continues to 
seek a higher rating.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal).  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2006.  A transcript of 
the hearing is associated with the claims file.  During the 
hearing, he submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. § 20.1304.  At the 
hearing the issues were described as service connection for 
bilateral "hernia" [hearing loss], tinnitus, hypertension 
claimed as secondary to service-connected diabetes mellitus type 
II, and an increased rating for PTSD, then rated 30 percent.  On 
the day of the hearing the Veteran's attorney filed a pleading 
requesting a copy of the transcript of the December 2006 travel 
Board hearing. 

A September 2007 Board decision denied service connection for 
bilateral hearing loss and tinnitus and remanded the claims for 
service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, type II, and the claim for 
an initial rating in excess of 30 percent for PTSD.  In the 
remand, the Veteran was to be asked to provide the names, 
addresses, and approximate dates of treatment of all health care 
providers, VA and private, who have treated him for hypertension 
since service and for PTSD since October 2005.  He was to be 
afforded a VA examination  determine the etiology of his 
hypertension and whether it was at least as likely as not that 
hypertension was related to his service-connected PTSD, including 
whether there had been any aggravation of hypertension due to 
PTSD.  Also he was to be given a VA psychiatric examination to 
determine the severity of his PTSD. 

The September 2007 Board denial of service connection for 
bilateral hearing loss and tinnitus was appealed to the United 
States Court of Appeals for Veterans Claims (Court). Pursuant to 
Joint Motion for Remand (JMR), the Court's February 2009 vacated 
the 2007 Board denials of service connection for bilateral 
hearing loss and tinnitus and remanded those issues because the 
Veteran's attorney had not been provided a copy of the transcript 
of the December 2006 travel Board hearing. 

An October 2007 rating decision granted service connection for 
(1) peripheral neuropathy of the left lower extremity, (2) 
peripheral neuropathy of the right lower extremity, (3) 
peripheral neuropathy of the left upper extremity, and (4) 
peripheral neuropathy of the right upper extremity.  Each was 
assigned an initial 10 percent disability rating, all effective 
from August 30, 2006.  An evaluation in excess of 20 percent for 
diabetes mellitus, type II, was denied and service connection for 
a dental condition (periodontal disease) was also denied.  The 
Veteran and his attorney were notified of this decision by RO 
letter dated October 18, 2007. 

A letter from the Veteran's attorney received October 15, 2008, 
constituted an NOD to the October 2007 rating decision.  

In January 2009 the Veteran's attorney reasserted that service 
connection was being sought for DJD of both knees.  

In January 2009 a supplemental statement of the case (SSOC) was 
issued addressing only the issue of entitlement to a rating in 
excess of 30 percent for PTSD. 

A January 2009 rating decision granted service connection for 
hypertension, as secondary to service-connected diabetes 
mellitus, type II, and assigned an initial noncompensable 
disability rating, effective September 24, 2003.  This grant of 
service connection is a complete grant of that benefit sought on 
appeal (and which was remanded by the Board in the September 
2007) and, thus, that claim is no longer before the Board.  As 
there is no jurisdiction conferring NOD as to the downstream 
elements of effective dates or compensation levels, no such 
issues are now in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  

The January 2009 rating decision also denied entitlement to an 
earlier effective date for service connection for PTSD.   

An April 2009 SOC addressed the issues of service connection for 
a "dental condition (periodontal disease)," and increased 
ratings for the service-connected diabetes and increased ratings 
for each of the service-connected diabetic peripheral neuropathy 
disorders of the extremities.  

A May 2009 VA psychiatric examination was conducted to determine 
the severity of the service-connected PTSD, in which it was 
reported that there was "total occupational and social 
impairment due to PTSD signs and symptoms."  

A May 2009 rating decision grant an increased in the 30 percent 
rating for PTSD to 70 percent, effective November 18, 2008 (date 
of a private psychosocial evaluation), and also granted a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) and established 
basic eligibility to Dependents' Educational Assistance, both 
from November 18, 2008.  Reopening of a claim for service 
connection for DJD of both knees was denied (because it was found 
that there was no new and material evidence).  The Veteran and 
his attorney were notified of this decision by RO letter dated 
June 15, 2009.  

A May 2009 SSOC addressed the issue of entitlement to a rating 
greater than 70 percent for PTSD. 

In June 11, 2009, the Veteran's attorney filed VA Form 9 in 
response to the SOC of April 2009.  

Also in June 2009 the Veteran's attorney filed an NOD to the May 
2009 RO denial of reopening of claims for service connection for 
DJD of both knees.  It was stated that "[r]eview of the claim by 
a Decision Review Officer was requested, as was an "at once 
hearing ... regarding the knee disability."  

By RO letter dated July 15, 2009, the RO informed the Veteran 
(and the Veterans of Foreign Wars) of the VCAA as to an 
application to reopen claims for service connection for bilateral 
hearing loss and tinnitus, noting that those claims had been 
denied by the Board in September 2007.  

A September 2009 rating decision denied reopening of claims for 
service connection for bilateral hearing loss and tinnitus, as 
new and material evidence had not been submitted.  

An RO hearing scheduled in January 2009 was rescheduled, at the 
request of the Veterans' attorney, for March 9, 2010, and 
although notified of this by RO letter dated February 23, 2010, 
the hearing was not attended. 

An SOC was issued in March 201009 addressing "[s]ervice 
connection for degenerative joint disease, bilateral knees," and 
in which it was noted that the Veteran had been notified of the 
denial by RO letter of June 15, 2009, and that an NOD had been 
received on June 25, 2009.   

In response to the March 2009 SOC, the Veteran's attorney 
submitted VA Form 9 in May 2010, in which he requested a "BVA 
hearing at the local VA office."  It was stated that the appeal 
was to "all of the issues listed on the [SOC] and any [SSOC] 
that my local VA office sent to me."  

Here, because the September 2007 Board decision denying service 
connection for bilateral hearing loss and tinnitus was vacated by 
the Court, it is not final.  As a result, new and material 
evidence is not required to reopen those claims because they are 
still on direct appeal to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Because a Board hearing has been requested at the local RO 
office, the case is REMANDED for the following action:

1.  Provide the Veteran's attorney with a 
copy of the transcript of the December 2006 
travel Board hearing. 

2.  Schedule the Veteran for a hearing before 
a Veterans Law Judge at the Detroit, 
Michigan, Regional Office.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

